Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either individually or in combination:  21. (New) A method for power management for a Power over Ethernet (PoE) device, the method comprising: obtaining, by a system controller, power information from a plurality of power supply units (PSUs) to obtain total consumed power; obtaining, by the system controller, a total system power capacity value associated with the plurality of PSUs, the total system power capacity value being determined by the system controller by: obtaining a set of input okay signals from the plurality of PSUs, each input okay signal indicating whether a corresponding PSU is receiving valid input power; obtaining a set of output okay signals from the plurality of PSUs, each output okay signal indicating whether a corresponding PSU is providing valid output power; calculating the total system power capacity value using only each PSU in the plurality of PSUs for which the corresponding input okay and output okay signals indicate the PSU is operational; calculating, by the system controller, a total available PoE power value using the total consumed power and the total system power capacity value; making a first determination, by the system controller, using the total available PoE power value and a PoE power table, whether a powered device should stop receiving power; stopping, by the system controller, the providing of power to the powered .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GARY COLLINS/Examiner, Art Unit 2115